*455The following was the opinion of this Court.
rj~110 Judgment is erroneous in this, that it is made final on a declaration claiming a debt due for money loaned, and not alledged to be founded on any specialty, bill or note in writiug~ It is therefore reversed, and the cause remanded for a writ of enquiry to be executed, if the defeuda~it does not plead to issue; and with liberty to the Seijeant to shew if he caji, that the defendant was improperly held to bail, and that he is not liable to the j udginent; this Court not being able to judge thereof, as the Writ, with the endorsement, is not copied into the record.